         Case 3:07-cr-00289-JCH Document 1193 Filed 01/28/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                       :
                                                :      CRIMINAL NOS. 3:07-cr-289(JCH)
                    vs.
                                                                        3:08-cr-233(JCH)
 ISNI GJURAJ                                    :      January 28, 2021

                                   NOTICE OF EXHIBIT GG

        The defendant, Isni Gjuraj, hereby files Exhibit GG to Memorandum in Support of Motion

for Sentence Reduction Under 18 U.S.C. § 3582(C)(1)(A)(i) and Section 603 of the First Step

Act .

                                              Respectfully Submitted,

                                              THE DEFENDANT,
                                              Isni Gjuraj

                                              FEDERAL DEFENDER OFFICE

Dated: January 28, 2021                       /s/ Kelly M. Barrett
                                              Kelly M. Barrett
                                              First Assistant Federal Defender
                                              265 Church Street, Suite 702
                                              New Haven, CT 06510
                                              Phone: (203) 498-4200
                                              Bar No.: ct27410
                                              Email: Kelly_Barrett@fd.org

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 28, 2021, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s CM/ECF System.
                                                      /s/Kelly M. Barrett
                                                      Kelly M. Barrett
         Case 3:07-cr-00289-JCH Document 1193 Filed 01/28/21 Page 2 of 3



January 28, 2021

Your Honor:

First and foremost I would like to thank God, who has guided me on the right path and whom without,
none of this could be possible. I would like to also thank you for giving me this opportunity to express
remorse, change, growth and gratitude. Over the past 13 years of my incarceration, I've had time to
reflect on all my wrong doings and the severity of my crimes and the people I've affected directly and
indirectly. I've caused harm not only to the victims but also they're loved ones. I've been praying and
repenting asking God for forgiveness. I'm also asking everyone I've affected especially the victims and
their loved ones for forgiveness. The decisions I've made hurt a lot of people and brought shame to my
family. I am convicted of 2 violent acts that till this day I am too ashamed to talk about in it's entirety,
but now as I look back I also have more victims. Like the people I sold drugs to, the families and loved
ones of the victims and my own family that I brought so much pain and heartache to due to my
ignorance and being absent out of their lives. My wife and kids are seeing therapists as a result of my
actions. So, I can only imagine what the victims and their loved ones are going through because of what I
did. The guilt and shame keeps growing inside of me the more time goes by and I continue to reflect on
the crimes I've committed especially the violence. I apologize for everything that I've done. I also
apologize for not being able to find the right words to express all of the remorse I have for the victims.
I've struggled with this issue for a long time and have a lot of emotions built up that I wish I knew how to
express in a better way . My reckless behavior almost cost someone there life! And I don't know if God
will ever forgive me for that. I plan on repenting and asking for forgiveness for the rest of my life and
hopefully entering Paradise on Judgment day. Please understand that I truly am sorry for my actions.

 Although my future is not clear, what is clear is the bad decisions I've made in the past. I will not allow
those bad decisions to happen in the future. The life skills I've learned will allow me to make better
decisions for myself, my family, community and our country. When I was caught up in the street life I
was a hopeless and ungrateful lost soul. During my incarceration I've taken programs like "Criminal
Lifestyles" that helped me eliminate my criminal way of thinking. I've worked in Unicor and now know
what it's like to make an honest dollar. In the past 13 years, through experiences and the B.O.P.
curriculum I have attained decision making processes, learned conflict resolution skills and my whole
perspective on life is different. I've gained empathy for fatherhood, wanting to be a leader and being a
good example to my family and loved ones.

  I've been blessed with a loving mother, wife, children and family. My foundation and support system is
very strong. My wife has been my rock and in my corner during this whole experience , no days off. She
is heaven sent. Johanny is not only my wife, she's my soul mate, mother of my children, life partner and
best friend. Before this experience I always used to say I will never get married. Now I regret not getting
married earlier. We got married in F.C.I. Schuylkill in 2013 and our relationship has gotten better and
love keeps growing ever since. Words can't explain how much I love our children and yearn for the day
to spend quality time with them. I realize how fortunate I am because there's a lot of people that's
incarcerated that are no longer with their wives/girlfriends and don't stay in contact with there children
especially people that have a lot of time like myself. I can go on forever on how bad I want to be there
with my kids, wife and family and it's a very sensitive topic for me. I am grateful and humbled from this
experience and the blessings I receive.
          Case 3:07-cr-00289-JCH Document 1193 Filed 01/28/21 Page 3 of 3



  Too often, we look at our lives through a microscope, oblivious to the larger scale. What we actually
need is a wide-angle lens where we can zoom out and ask, what is my legacy? What is the impact of this
behavior on my reputation? Sometimes people do not like the person that's staring at them in the
mirror and they decide they want to change! Now that I'm older a little wiser, married and religious.,
my perspective on life is totally different from the past. Having all of this time to reflect on my life and
all of the harm I caused, reviewing my case and now knowing the magnitude of my actions, it's very
similar to reading my own obituary and I don't like what I see! I don't want to be remembered in a
negative light. I want my good deeds to outweigh my bad deeds by a landslide. I want my legacy to be a
success story of someone who turned their life around and inspired others to do the same no matter the
circumstances. I want my mother, wife and kids to be proud of whom I've become.

   In conclusion, I won't question what God has preordained for me. I know for a fact now, I needed to
come to prison. Incarceration saved my life, I am a better man because of it. I now know I have a true
purpose, I will never stop working on bettering myself, my family, loved ones. As well as my
community, and the people in my community. Hopefully, in the very near future, I will be an asset,
rather than a liability, to all who know me. I'm very thankful for this experience, the countless blessings
I've received. This being my proverbial wake up call. I have a great foundation now, with my wife,
children, and family. They are all anxiously waiting for me at home. My realization "now". I don't need
much. I no longer glorify, a life of crime, or care about materialistic things. My entire thought process
has evolved. Now I've learned patience, humility, kindness, that I didn't know existed before. I want to
spend quality time with my family, right the wrongs with everyone that I am able. I'm asking for
forgiveness, mercy, a second chance at life. Not only for me, for my loved ones as well. Something I
wish I would of thought of, before making those horrible decisions in my past.



Respectfully submitted,

Isni Gjuraj
